Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-22-00076-CV

                          IN THE INTEREST OF J.R.R., a Child

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 20-2771-CV-C
                    Honorable Thomas Nathaniel Stuckey, Judge Presiding

    BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, the February 7, 2022 order of
termination is AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation
to this appeal because he is presumed indigent under Texas Family Code section 107.013(e).

       SIGNED August 3, 2022.


                                               _____________________________
                                               Beth Watkins, Justice